Citation Nr: 1144969	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  96-23 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the character of the appellant's discharge from military service constitutes a bar to Department of Veterans Affairs (VA) benefits for the service period from March 10, 1951 to April 6, 1954.

2.  Entitlement to service connection for residuals of low back injury.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel








INTRODUCTION

The appellant served on active duty in the United States Army from March 1948 to April 1954.  Service in the Republic of Korea is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated January 1955 and March 1996 of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Procedural history

In January 1955, VA issued an administrative decision finding that the appellant had not been eligible for complete separation from service when discharged on October 27, 1951, and that he therefore had one continuous period of service from March 10, 1948 to April 6, 1954.  The RO concluded that the appellant was barred from certain VA benefits for his continuous period of service from March 10, 1948 to April 6, 1954.

In December 1994, the appellant filed a claim of entitlement to service connection for low back disability.  In February 1995, VA issued an administrative decision, which determined that the Veteran's official DD-214 actually indicated that the appellant's initial period of service had been for three years, from March 10, 1948 to March 9, 1951.  The RO further determined that this initial period of service had been "completed with honest, faithful, and meritorious service."

The RO issued a March 1996 rating decision which denied service connection for low back disability.  The appellant disagreed with this decision and filed a timely substantive appeal in June 1996.

The Board remanded the case in December 1997.  In December 1998, the Board again remanded the case, which now included consideration of whether the appellant's discharge from service was a bar to benefits.  In August 1999, the RO found that the appellant was not entitled to VA benefits based on his service from March 10, 1951 to April 6, 1954.  In March 2003, the Board again remanded the case, including the issue of whether the character of the appellant's discharge from service was a bar to VA benefits and for service connection for a back injury.  On May 17, 2004, the Board issued a decision denying the claims on appeal (whether new and material evidence had been submitted to reopen the issue of whether the character of the appellant's discharge was a bar to VA benefits; and service connection claim for residuals of a back injury).  The Board also issued a separate decision on May 17, 2004, which found that there had been no clear and unmistakable error in the January 1955 VA administrative decision.

In August 2006, the United States Court of Appeals for Veterans Claims (the Court) issued a Memorandum Decision, which vacated both May 2004 Board decisions.  In the August 2006 Memorandum Decision, the Court found that the January 1955 VA administrative decision was not final due to a notification error; the issues of character of discharge and service connection for low back injury residuals were remanded to the Board.

In order to comply with the August 2006 Memorandum Decision, in a March 2007 the Board remanded the issue of entitlement to service connection for low back disability and also instructed the RO to mail the appellant a copy of the January 1955 VA administrative decision and inform him of his appellate rights.

In April 2007, the appellant filed a notice of disagreement as to the January 1955 VA administrative decision.  The issues were recertified to the Board.  In March 2008, the Board again remanded the issues in order for the appellant to be afforded VCAA notice as to character of discharge and for a statement of the case (SOC) to be issued as to character of discharge.  The requisite SOC was issued in July 2009; a SSOC was also issued as to the back disability claim at that time.  In August 2009, the issues were additionally remanded in order for the appellant to be afforded time to file a VA Form 9 as to the character of discharge claim.  A review of the record demonstrates that the timely VA Form 9 was filed in August 2009.  The appellant's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issue of entitlement to service connection for low back disability addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if further action on his part is required.


FINDINGS OF FACT

1.  On March 10, 1948, the appellant enlisted in the Army for a period of three years.

2.  On March 9, 1951, the enlistment period of three years was completed with honest, faithful, and meritorious service.  The appellant reenlisted was not eligible for complete separation when discharged on October 27, 1951.

3.  In January 1954, the appellant was convicted of a felony; specifically, housebreaking.

4.  The appellant was separated from military service in April 1954 under conditions other than honorable.

5.  The offense that led to the appellant's military discharge was one of moral turpitude; specifically, the commission of a felony.

6.  The evidence of record does not demonstrate that the appellant was insane at the time he committed the offense that led to his April 1954 discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from military service for the period from March 10, 1951 to April 6, 1954 is a bar to the award of VA benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice and development provisions of VA law are applicable to this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011).  As this case involves the legal question regarding whether the appellant has adequate standing to apply for VA benefits, the notice and duty to assist provisions do not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.

Notwithstanding the inapplicability of the notice and duty to assist provisions in this case, the RO provided notice to the appellant in correspondence dated May 2008 that notified the appellant of information and evidence necessary to substantiate whether the character of his discharge rendered him ineligible for benefits.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  VA and private treatment records have been associated with the claims file.

The Board notes that the RO was notified that the majority of the appellant's service records were destroyed in a fire at that facility.  The appellant was notified of this issue.  The Board finds that reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate the claim being decided herein, including efforts to obtain service treatment records that were apparently destroyed in the NPRC fire.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain an appellant's service medical records.  The Board finds, however, that in light of evidence that the records were destroyed in a fire there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.

In short, the Board finds that VA has no obligation to provide any further notice or assistance to this claimant.

Relevant law and regulations

Character of discharge

"In order to qualify from VA benefits, a claimant must demonstrate that he, she, or the party upon whose service the claimant predicates the claim was a 'veteran.'"  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  
See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).

"Discharge or release" is defined to include:  (A) retirement from the active military, naval, or air service, and (B) the satisfactory completion of the period of active military, naval, or air service for which a person was obligated at the time of entry into such service in the case of a person who, due to enlistment or reenlistment, was not awarded a discharge or release from such period of service at the time of such completion thereof and who, at such time, would otherwise have been eligible for the award of a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(18) (West 2002).

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval, or air service when (1) the person service in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  See 38 C.F.R. § 3.13(c) (2011).

There are two types of character of discharge bars to establishing entitlement to VA benefits:  statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and the regulatory bars listed under 38 C.F.R. § 3.12(d).  A discharge or release from service based on one of the conditions found under 38 U.S.C.A. § 5303(a) is a bar to the payment of benefits and is also a bar to benefits under Chapter 17 of Title 38.  A discharge or release because of one of the offenses found under 38 C.F.R. 
§ 3.12(d) is considered to have been issued under dishonorable conditions and is a bar to VA compensation benefits, but not to benefits under Chapter 17 of Title 38.

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions:  (1) acceptance of undesirable discharge in lieu of trial by general court-marital; (2) mutiny or spying; (3) offenses involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravated circumstances and other facts affecting the performance of duty.

A honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C.A. § 1533 sets aside a bar to benefits imposed under 38 C.F.R. § 3.12(d), but not 38 C.F.R. § 3.12(c), of this section provided that:  (1) the discharge is upgraded as a result of an individual case review; (2) the discharge is upgraded under uniform published standards and procedures that generally apply to all persons administratively discharged or released from active military, naval, or air service under conditions other than honorable, and (3) such standards are consistent with historical standards for determining honorable service and do not contain any provision for automatically granting or denying upgraded discharge.  See 38 C.F.R. § 3.12(g) (2011).

Unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g) of this section, an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed under this section:  (1) the President's directive of January 19, 1977, implementing the Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's special discharge review program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, that does not apply to all persons administratively discharged or released from active military service under other than honorable conditions.  
See 38 C.F.R. § 3.12(h) (2011).

Insanity

If it is established to the satisfaction of the Secretary of VA that, at the time of the commission of the offense leading to the person's court-martial or discharge, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2011).  

A definition of insanity is provided at 38 C.F.R. § 3.354(a).  An insane person is one who, while not mentally defective or constitutionally psychopathetic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior, or who interferes with the peace of society, or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a) (2011).

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is required to assess the credibility, and therefore, the probative value, of proffered evidence in the context of the record as a whole).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.

Analysis

Initially, as indicated above, the RO has determined the period of service from March 10, 1948 to March 9, 1951 to be honorable.  At issue in the present appeal is whether the appellant's April 1954 was dishonorable as defined pursuant to 38 C.F.R. § 3.12(d), thus constituting a bar to VA benefits for the period of service from March 10, 1951 to April 6, 1954.

As indicated above, the appellant's service records were destroyed in the 
1973 NPRC fire.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind. 

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

In any event, the loss of some of the appellant's service records, although regrettable, is not crucial to the outcome of the character of discharge claim.  As will be discussed below, the appellant's DD-214's from both periods of service have been associated with his VA claims folder.

The appellant entered active duty on March 10, 1948.  The DD-214 for his initial period of service indicates that enlistment was for three years.  The appellant received an honorable discharge on October 27, 1951.  The record shows that the appellant was not eligible for complete separation at that time.  See the VA Form 3101 dated November 1954.  A review of the DD-214's demonstrates that the appellant, in fact, reenlisted following his initial period of service.  As such, this entitles him to the application of 38 C.F.R. § 3.13(c).  Applying the provisions of 38 C.F.R. § 3.13(c) to this case, the Board concludes that the appellant would have been unconditionally discharged with a character of service other than dishonorable on March 9, 1951 were it not for his reenlistment.  Accordingly, VA benefits may properly be granted if they are based upon the period of service from March 10, 1948 to March 9, 1951.

To the extent that the appellant contends that his initial period of service should extend to October 27, 1951, the Board emphasizes that the appellant was not eligible for complete separation at that time as evidenced by the VA Form 3101 dated November 1954.  The second period of service to be considered therefore dates from March 10, 1951 to April 6, 1954.

As indicated above, the appellant was discharged on April 6, 1954 under conditions other than honorable.  Although the appellant was not specifically discharged under "dishonorable" conditions, 38 C.F.R. § 3.12(d) states that a discharge because of an offense involving moral turpitude is considered to have been issued under dishonorable circumstances.  See 38 C.F.R. § 3.12(d)(4) (2011).

For the reasons expressed below, the Board finds that the appellant's April 1954 discharge was the result of an offense involving moral turpitude.  The record demonstrates that the appellant was convicted of a felony during his second period of service.

To summarize the evidence of record, the appellant was "[t]ried and convicted at Columbia, South Carolina, on January 14, 1954 in the Court of General Sessions, County of Richland of the charge of housebreaking and petit larceny."  See the VA Form 3101 dated November 1954.  The appellant was discharged from military service in April 1954 under other than honorable conditions.  The appellant's civil conviction was noted on the DD-214 from his second period of service.

Crucially, the evidence shows that housebreaking is a felony; specifically, "[u]nder the statutory law of South Carolina, the offense of housebreaking is a felony, and the offense of petit larceny is a misdemeanor.  Sections 16-332 and 16-353, Code of Laws of South Carolina."  See the letter from the Office of the Chief Attorney, VA RO in South Carolina, dated November 1954.

Pursuant to 38 C.F.R. § 3.12(d)(3), a felony constitutes an "offense involving moral turpitude."  As such, the Board finds that a preponderance of the evidence demonstrates that the appellant committed an offense involving moral turpitude and therefore his April 1954 discharge is considered to be dishonorable pursuant to 38 C.F.R. § 3.312(d).

The Board notes that the appellant has asserted that he is innocent of the crimes for which he was convicted.  Although the Board is sympathetic, there is no evidence that the appellant's felony conviction was overturned and, as such, the Board is bound by the law.

As stated above, a dishonorable discharge is generally a bar to benefits.  However, VA regulations provide an exception for cases where it is found that the person was insane at the time of committing the offense which caused his discharge or release.  See 38 U.S.C.A. § 5103(b) (West 2002); 38 C.F.R. § 3.12(b) (2011).  The appellant has not asserted that he was insane at the time of the commission of the offense, and he has not produced any medical or other evidence of a diagnosis of any psychiatric disorder in service.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (under the insanity exception, both the acts leading to discharge and the insanity must occur simultaneously).  

For the reasons and bases expressed above, the Board finds that the appellant's discharge from military service for the period from March 10, 1951 to April 6, 1954 is considered to have been issued under dishonorable conditions.  Accordingly, the appellant's character of discharge constitutes a bar to VA benefits for his second period of service.  An exception is not warranted because the appellant was not insane at the time of the commission of the offense which led to his discharge.  See 38 C.F.R. § 3.12(b) (2011).  Because the law, and not the facts, is dispositive of the issue, the appellant has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The character of the appellant's discharge constitutes a bar to VA benefits for the period of March 10, 1951 to April 6, 1954.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appellant's appeal must be remanded for further development.  The Board is cognizant of the fact that the appellant's case has been in adjudicative status for many years and it has already been remanded in the past.  Consequently, the Board wishes to assure the appellant that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The appellant contends that he injured his back during his military service and suffers from residuals which continue to the present day.  See, e.g., the appellant's statement dated December 2007.

In order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus between the first two elements.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As to element (1), the appellant has asserted that he suffers from a chronic low back disability which is the result of his military service.  The Board notes that private treatment records document chronic low back pain.  See the private treatment records dated December 1999.  A MRI report dated January 2006 showed, "[s]table acquired canal stenosis at L5/S1 secondary to grade I spondylolisthesis and degenerative facet arthrosis with mild to moderate bilateral neural foraminal narrowing."

With respect to element (2), the appellant has repeatedly contended that he injured his back during an ambulance accident while serving in the Republic of Korea.  See the appellant's statement dated December 2007.  Although there is no documentation of any symptoms or treatment pertaining to the appellant's low back in the service treatment records, the Board finds that the Veteran is competent to testify to observable symptoms such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  As such, the Board finds that the appellant's statements are sufficient proof of his in-service symptoms.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Element (2) is therefore arguably satisfied.

There are currently no medical opinions of record concerning whether there is a medical nexus to support his low back claim.

This case presents certain medical questions concerning nexus which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The Board notes that the appellant has at times indicated that his injury was incurred "at the end of 1950" as well as in late 1951.  To that end, the Board observes that based upon the character of discharge finding articulated above, the appellant only eligible for service connection for a low back injury incurred as a result of his initial period of service from March 10, 1948 to March 9, 1951.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. VBA should contact the appellant and request that he identify any outstanding medical examination and treatment records pertinent to his claim.  Any outstanding identified by the appellant should be obtained should be associated with the file.  The appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file.

2. After the above is accomplished, VBA should schedule the appellant for a VA examination with examiner with appropriate expertise for the purpose of determining the etiology of his claimed low back disability.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.  The examiner should provide opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the appellant's low back disability is related to his honorable period of military service dating from March 10, 1948 to March 9, 1951.  The examination report and medical opinion should be associated with the claims folder.  The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.  

3. After undertaking any additional development which it deems to be necessary, VBA should then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


